Citation Nr: 0910275	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left knee disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for a left knee 
disability, effective September 1, 2006.  By a July 2007 
rating decision, the RO increased the disability rating for 
the left knee from 0 to 10 percent disabling, effective 
September 1, 2006.


FINDING OF FACT

Since September 1, 2006, the Veteran's left knee disability 
has been manifested by subjective complaints of pain, 
instability, giving way, stiffness, weakness, fatigability, 
and swelling, and objective findings of extension to 0 
degrees, flexion limited to 120 degrees actively, and 125 
degrees passively, and no more than slight instability.  
There is no clinical evidence of ankylosis, dislocation, or 
locking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of flexion of the left knee have 
not been met since September 1, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5256, 5258-62 (2008).

2.  The criteria for a separate 10 percent evaluation for 
slight instability of the left knee have been met since 
September 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, § 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records, and afforded him VA 
examinations with respect to this claim in April 2006.  In 
addition, the Veteran was offered the opportunity to testify 
before the Board but he declined such offer.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knees 
and shoulders are considered major joints.  38 C.F.R. § 4.45 
(2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Veteran's left knee disability is rated 10 percent 
disabling under DC 5010, for painful limitation of flexion of 
the knee with arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Diagnostic Codes 5257, which contemplates subluxation and 
instability, and 5261, which contemplates limitation of 
extension of the leg, are also applicable in this instance.  
38 C.F.R. § 4.71a, DCs 5257, 5261.  In addition, because on 
X-ray examination in November 2005 the Veteran was observed 
to have a bony fusion of the interosseous segments of the 
tibia and fibula, DC 5262, which pertains to impairment of 
the tibia and fibula, is applicable.  Finally, because the 
record reflects that the Veteran underwent chondroplasty of 
the left knee during service, DC 5259, which pertains to 
symptomatic removal of semilunar cartilage, is also 
applicable.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, the treatment records and the 
April 2006 report of VA examination do not demonstrate any 
objective finding ankylosis of the left knee.  Additionally, 
the Veteran has denied episodes of locking, and no treatment 
record or report of VA examination demonstrates any objective 
finding of dislocation of the semilunar cartilage or locking 
of the left knee.  

In first addressing whether the Veteran is entitled to an 
increased rating under the diagnostic criteria pertaining to 
limitation of motion of the knee, DC 5260 contemplates 
limitation of leg flexion.  Under DC 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

The Veteran had VA examination in April 2006, prior to his 
separation from service.  At the time of the examination, he 
reported that he had been diagnosed with chondromalacia in 
2005, after a February 2005 MRI revealed chondromalacia in 
the medial and lateral joint compartments and minimally in 
the medial articular facet of the patella.  He stated that he 
had long experienced left knee pain, predominantly located 
behind the kneecap, particularly with running.  He stated 
that the pain was generally present only with activity; the 
occurrence of pain largely depended upon how much he ran.  He 
denied experiencing swelling or redness of the knee.  He 
underwent left knee chondroplasty in September 2005, and 
since then, had experienced greater knee discomfort.  Any 
physical activity produced retropatellar left knee pain, such 
that he was then unable to run.  If he tried to push himself, 
it felt as though his left knee would give out.  As to 
physical limitations as a result of his left knee, he stated 
that his knee hurt with climbing stairs, but generally did 
not bother him when going down stairs, and also hurt with 
carrying heavy objects.  He was unable to squat or jump as a 
result of his left knee.  He also described experiencing pain 
when his left leg was straightened, as during push ups.  He 
denied having to use a cane, crutches, or any braces as a 
result of his left knee.

Physical examination revealed no evidence of effusion.  The 
anteromedial join line was tender with palpation and when 
extending the knee.  He had extension to -3 degrees, and 
flexion to 120 degrees actively, and 125 degrees passively.  
There was no crepitus with motion.  The examiner determined 
that there were no functional limitations related to the left 
knee.

Treatment records dated from September 2006 to May 2008 show 
that the Veteran occasionally complained of left knee pain 
that was exacerbated by exercise.  He was consistently 
counseled to pursue low impact activities.  In December 2006, 
when the Veteran had an evaluation for physical therapy for 
his left knee, the range of motion of his knees was noted to 
be "within normal limits."  In May 2007, he had flexion to 
130 degrees actively, and to 132 degrees passively.  He had 
extension to 1 degree actively, and to 0 degrees passively.  
At no other time between September 2006 and May 2008 were the 
specific ranges of motion of the left knee recorded.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On VA 
examination in April 2006, the Veteran had full extension of 
the left knee, or extension to -3 degrees.  May 2007 
treatment records again show that he had full extension, to 1 
degree actively, and to 0 degrees passively.  Extension 
limited at most to 1 degree warrants a noncompensable rating; 
a higher rating therefore is not warranted under DC 5261.  
Similarly, the evidence does not support a higher rating 
under DC 5260.  Flexion to 120 degrees, as demonstrated on VA 
examination, does not warrant a rating higher than the 
current 10 percent rating under DC 5010.  Even an additional 
10 percent loss of functionality does not meet the criteria 
for a rating higher than 10 percent.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of the diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, in this case the Veteran has been shown on X-ray 
examination to have osteoarthritis in the left knee.  
Specifically, degenerative changes were noted on X-ray 
examination as early as November 2005.  Where there is 
limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Also, under Diagnostic Code 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
In this case, the Veteran has nearly full range of motion of 
the left knee.  However, the Veteran's symptoms, including 
his inability to kneel, squat or climb, and the limitation of 
flexion, show sufficient limitation of motion as to invoke 
the aforementioned portion of Diagnostic Code 5003, based on 
very minimal (noncompensable) limitation of motion.  The 
Board finds that, on this basis, the Veteran is entitled to a 
10 percent rating for his left knee under Diagnostic Code 
5010 based upon X-ray findings of arthritis with a 
noncompensable level of limitation of motion.  He is not 
entitled to a rating in excess of 10 percent under DC 5010, 
as only one joint is involved.  See 38 C.F.R. § 5003.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Treatment records dated from September 2006 to May 2008 
reveal complaints of left knee pain, but do not demonstrate 
specific complaints of instability or giving way of the knee.  
However, in statements submitted in support of his claim 
throughout the pendency of the appeal, the Veteran has 
described experiencing instability and giving way of the left 
knee.  On VA examination in April 2006, the Veteran 
complained of pain, weakness, stiffness, instability, in that 
he felt as if he pushed himself his left knee would give way, 
and lack of endurance.  Physical examination revealed no 
ligamentous instability.  While there is no clinical evidence 
of ligamentous instability in this case, the Board finds that 
the Veteran's diagnosed chondromalacia is consistent with 
non-ligamentous instability and giving way of the knee.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating for slight instability.  In addressing whether 
he is entitled to a rating higher than 10 percent, the Board 
finds that he is not, as there is no clinical evidence of 
instability.  A left knee that appears stable on examination 
may not be found to equate to moderate instability.  
Additionally, because the Veteran is competent to report 
experiencing instability, as the perception of instability 
comes to him through his senses, and he has reported 
experiencing such instability since the time he filed his 
claim, the Board finds that he is entitled to a separate 10 
percent rating for instability effective September 1, 2006.  
Layno v. Brown, 6 Vet. App. 465 (1994). 

Turning next to DC 5259, the Board finds that while the 
Veteran is status post chondroplasty of the left knee, he is 
not entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5010 and the 10 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14.  As DC 5259 does not provide for a rating higher than 
10 percent, DC 5259 also cannot serve as a basis for ratings 
higher than 10 and 10 percent.

For similar reasons, the Board concludes that the Veteran is 
not entitled to a higher rating under DC 5262.  Diagnostic 
Code 5262 provides for a 10 percent rating where there is 
malunion of the tibia and fibula with slight knee or ankle 
disability. A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability. A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262. 

X-ray examination in November 2005 revealed a bony fusion of 
the interosseous segments of the tibia and fibula.  On VA 
examination in April 2006, the examiner determined that the 
bony fusion was most likely post-traumatic in nature.  While 
reports of X-ray examination thus depict findings analogous 
to malunion of the tibia and fibula, because the left knee 
symptomatology associated with the bony fusion has been 
accounted for by the 10 percent rating under DC 5010 and the 
10 percent rating under DC 5257, to also grant a separate 10 
percent rating under 5262 in this case would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14.  In addition, 
moderate disability of the left knee, commensurate with a 20 
percent rating under DC 5262, has not been shown.  The 
Veteran has only slight limitation of flexion and slight 
instability of the left knee.

Next, the Board finds that the Veteran is not entitled to 
compensation for the scar on his left knee.  On VA 
examination in April 2006, the Veteran was observed to have 1 
and 2 centimeter scars on the medial and lateral sides of the 
left knee.  However, 38 C.F.R. § 4.118 Diagnostic Codes 7801-
7805 (2008) do not allow for the assignment of a compensable 
rating in this case because the evidence does not show that 
the scars are deep, cause limited motion, are 144 square 
inches or greater, are unstable and superficial, or are 
superficial and painful on examination.  38 C.F.R. § 4.118 
Diagnostic Codes 7801-7805 (2008).  In reaching this 
determination, the Board notes that the regulations 
pertaining to rating skin disabilities were revised, 
effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
left knee disability, but findings supporting ratings in 
excess of 10 percent for painful limitation of motion and in 
excess of 10 percent for slight instability have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks and records dated in 
November 2007 show that he was not currently working, there 
is no indication that he was not working as a result of his 
left knee disability.  Significantly, the Veteran himself has 
described his left knee disability as non-incapacitating.  In 
addition, the record reflects that as recently as April 2008, 
the Veteran reported that he was walking daily for exercise, 
and had slowed down on bicycling, lifting weights, and 
jogging.  The Veteran's ability to regularly engage in 
exercise demonstrates that he is not occupationally impaired 
as a result of his left knee disability to the extent that 
referral for an extraschedular rating is warranted.  
Therefore, the Board finds that referral for consideration of 
the assignment of extraschedular ratings is not warranted.

The weight of the credible evidence demonstrates that since 
September 1, 2006, the Veteran's left knee disability has not 
warranted more than a 10 percent rating for painful 
limitation of flexion with arthritis.  However, since 
September 1, 2006, the Veteran's left knee disability has 
warranted a separate 10 percent rating, but not more, for 
slight instability.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The benefit of the doubt has been given to the 
veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for painful 
limitation of flexion of the left knee is denied.

A separate 10 percent rating for instability of the left knee 
is granted, effective September 1, 2006.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


